Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

first obtainment unit in claims 1, 4, 5, and 11
second obtainment unit in claim 1
setting unit in claims 1, 7, and 8
conversion unit in claims 1, 2, 6, 10, 11, and 12
third obtainment unit in claims 7 and 8
storage unit in claim 9
division unit in claims 12 and 13
unit (contrast) in claim 14
printing unit in claim 15

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:

CPU [0028]
CPU [0028]
CPU [0028]
CPU [0028]
CPU [0028]
A hard disk or a flash ROM [0028]
CPU [0028]
CPU [0028]
Inkjet printer [0028]

performing the processes/methods in FIGs 3, 6, 8, and 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-6, 9, 10, 15, 17, 18, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozuka et al. (US 2019/0303733 A1) “Kozuka”.



1. An image processing apparatus ("image processing device" [ABSTRACT]) comprising: a first obtainment unit ("Acquisition section 110" [FIG. 15], corresponding structure or equivalent) configured to obtain HDR data which represents a high-dynamic range (HDR) image ("First still image data D1" [FIG. 15] “An image processing device includes an acquisition section configured to acquire first still image data obtained through imaging and having a brightness range defined in a first dynamic range” [ABSTRACT]. Where the still image data is an “HDR still image” [0040] “The first dynamic range is, for example, a high dynamic range (HDR)” [0104]) ; a second obtainment unit ("Acquisition section 110" [FIG. 15], corresponding structure or equivalent) configured to obtain print information ("Performance information I1" [FIG. 15] “performance information indicating a printing performance of a printing device” [ABSTRACT] on a “SDR printing device” [0040] i.e. a Standard Dynamic Range printing device.)  to perform printing (on the "Printing device 200" [FIG. 15]) based on the HDR data obtained by the first obtainment unit ("convert the first still image data acquired by the acquisition section into second still image data defined in a second dynamic range " [ABSTRACT].  The printing is based on a conversion from the HDR data obtained by the first obtainment unit into SDR data for printing.); a setting unit configured to set luminance information to be a target of the HDR data obtained by the (Target of 10000 in the “Original signal value” [0064]-[0066] shown in FIG. 7B) ; and a conversion unit (“Converter 120” [FIG. 15] corresponding structure or equivalent.) configured to convert a dynamic range of luminance of the HDR data (converts "First still image data D1" [FIG. 15]) , which has been obtained by the first obtainment unit ("Acquisition section 110" [FIG. 15]) and has been set by the setting unit with the luminance information to be the target ("10000 Original signal value" [FIG. 7B]), into a dynamic range by which printing is to be performed based on the print information obtained by the second obtainment unit (“SDR signal value 100” [0064]-[0066].  The Standard Dynamic Range signal value is shown in FIG. 7B, where the converter is configured “to convert the first still image data acquired by the acquisition section into second still image data defined in a second dynamic range having a smaller brightness range than the brightness range of the first dynamic range depending on the printing performance indicated by the performance information acquired by the acquisition section, and an output section configured to output the second still image data converted by the converter to the printing device. [ABSTRACT].).

Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


2. The apparatus according to claim 1, wherein the print information is information for specifying a dynamic range to be obtained by the conversion by the conversion unit ("a first dynamic range" into a “second dynamic range” [ABSTRACT] as shown by the dynamic range reduction in FIG. 7B from an “Original signal value” of “10000” to a “SDR signal value” of “100”).
 Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The apparatus according to claim 2, wherein the print information includes information which indicates a type of a sheet to be printed ("Acquisition section 110 may acquire paper information indicating a paper type used in printing by printing device 200 (or paper set in printing device 200) as performance information I1." [0105]) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The apparatus according to claim 1, wherein the HDR data to be obtained by the first obtainment unit is post-luminance conversion data on an image capturing side (“original image 70” having an "HDR signal value” is intended to mean the brightness within the brightness range of HDR (hereinafter, referred to as “HDR brightness." [0070]. The image is typically captured by a camera having a first  high dynamic range luminance/brightness as shown in FIG. 2 on the left side graph and is converted into a second high dynamic range luminance/brightness having compression for high luminance/brightness values as shown by the dotted line on the right side graph.) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The apparatus according to claim 4, wherein the HDR data obtained by the first obtainment unit is pre-luminance conversion data on an output side (The HDR data is before luminance conversion by the "Converter 120" [FIG. 15] which is before the output to the “Printing device 200”.) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. The apparatus according to claim 5, wherein the conversion unit executes luminance conversion on the output side and performs dynamic range conversion on HDR data on which the luminance conversion has been executed ("Converter 120 converts first still image data D1 acquired by acquisition section 110 into second still image data D2 according to a printing performance indicated by performance information I1 acquired by acquisition section 110. Second still image data D2 is still image data defined in a second dynamic range having a narrower brightness range than the first dynamic range." [0109]) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

9. The apparatus according to claim 1, further comprising: a storage unit ("Storage 103" [FIG. 14].  configured to hold the luminance information to be the target “Storage 103 is a non-volatile memory area maintaining a control program and contents” [0099].  E.g. a target value of “10000” in [0064] is the content.).
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

10. The apparatus according to claim 1, wherein the conversion unit performs dynamic range conversion by using conversion information for converting a dynamic range (The information depicted in FIG. 7B shows conversion for converting an original HDR image to a SDR (Standard Dynamic Range) image as explained in [0066] using the “Performance information l1” in FIG. 15).
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

15. The apparatus according to claim 1, further comprising: a printing unit (“Printing device 200” [FIG 15]) configured to perform printing based on data that has undergone dynamic range conversion by the conversion unit (The “Converter 120” in FIG. 15 converts the dynamic range of the “First still image data D1” to the “Second still image data D2” [0111] in FIG. 15, which is printed by the “Printing device 200” in FIG. 15.).
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17. The apparatus according to claim 1, wherein the HDR data is data defined by an HLG (Hybrid Log Gamma) method (“Hybrid Log Gamma (HLG system)" [0013], [0046], or [0050] as shown in FIG. 3) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

18.  The method of claim 18 has been analyzed in view of the method of Kozuka “image processing method” [Claim 7] and further in view of claim 1. 
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

20.   The method of claim 20 has been analyzed in view of the method of Kozuka “image processing method” [Claim 7] and further in view of claim 17. 
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

21.  The non-transitory computer-readable storage medium of claim 21 has been analyzed in view of the “non-transitory computer-readable recording medium” of Kozuka [Claim 8] and further in view of claim 1.

Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

23.  The non-transitory computer-readable storage medium of claim 21 has been analyzed in view of the “non-transitory computer-readable recording medium” [Claim 8] and further in view of claim 17.

Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. (US 2019/0303733 A1) “Kozuka” in view of Kagawa et al. (US 2020/0013150 A1) “Kagawa”.

7. Kozuka teaches: The apparatus according to claim 1
Kozuka does not explicitly teach: further comprising: a third obtainment unit configured to obtain display information of a display apparatus, wherein the setting unit 
However Kagawa teaches:  a third obtainment unit configured to obtain display information of a display apparatus, wherein the setting unit sets the luminance information to be the target based on the display information obtained by the third obtainment unit ("The image processing apparatus 201 accepts HDR (High Dynamic Range) image data as an input, changes the brightness by performing D range compression for the image data, and outputs the image data after the D range compression to the printing apparatus 221 or the display 211." [0048]) .
The conversion/compression of the High Dynamic Range of Kozuka for the purpose of compressing the HDR image luminance image to render the image on a printer having lower dynamic range can be modified by Kagawa to compress the HDR image luminance image to render the image on a display having lower dynamic range.
The motivation of the combination is provided by Kagawa “ for appropriately executing dynamic range conversion between an input image and an output image” [0004] to avoid “contrast degradation” [0003].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. The combination of Kozuka and Kagawa teach: The apparatus according to claim 7, wherein in a case in which the third obtainment unit is to obtain display information of a apparatus, the setting unit sets the luminance information to be the target based on display information corresponding to a display apparatus as in claim 7.
The target luminance information for a display apparatus can be modified to set target luminance information for a plurality of display apparatuses.
It would be obvious to try setting target luminance information for each of a plurality of display apparatuses.
The motivation for a person having ordinary skill in the art to obviously try converting an HDR image to an image which can be displayed on a display is: there are displays which have different achievable luminance dynamic ranges and each display needs to have an independent adjustment of dynamic range to match the available dynamic range of the display for accurate rendering.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
    

11. Kozuka teaches: The apparatus according to claim 1, wherein the conversion unit converts the dynamic range of the luminance of the HDR data obtained by the first obtainment unit into a dynamic range, by which printing is to be performed.
Kozuka does not explicitly teach: so that input luminance and output luminance will match within a predetermined luminance range.
However, Kagawa teaches: so that input luminance and output luminance will match within a predetermined luminance range (the “brightness value falling within a predetermined range” [ABSTRACT] as shown in FIG. 1B.)
The conversion/compression of the High Dynamic Range of Kozuka for the purpose of compressing the HDR image luminance image to a lower dynamic range can be modified by Kagawa to compress the HDR image luminance image to render the image on a display having lower dynamic range to achieve the appropriate level of contrast in the image.
The motivation of the combination is provided by Kagawa “ for appropriately executing dynamic range conversion between an input image and an output image” [0004] to avoid “contrast degradation” [0003].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. (US 2019/0303733 A1) “Kozuka” in view of Yazawa et al. (US 2020/0013149 A1) “Yazawa”.
12. Kozuka teaches: The apparatus according to claim 1, 
Kozuka does not explicitly teach: a division unit configured to divide an image represented by the HDR data into regions, wherein the conversion unit performs dynamic range conversion by using conversion information which is used to convert a dynamic range and is set for each region divided by the division unit.
However, Yazawa teaches: a division unit configured to divide an image represented by the HDR data into regions, wherein the conversion unit performs dynamic range conversion by using conversion information which is used to convert a dynamic range and is set for each region divided by the division unit (" a division unit for dividing the inputted image into a plurality of divided regions; an obtaining unit for obtaining a feature amount of the image for each of the divided regions; a generation unit for generating a compression curve for each divided regions” [ABSTRACT]) .
The conversion/compression of Kozuka can be modified by Yazawa to divide an image into regions and to compress the image in each of the divided regions.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. (US 2019/0303733 A1) “Kozuka” in view of Yazawa et al. (US 2020/0013149 A1) “Yazawa” and further in view of Kagawa et al. (US 2020/0013150 A1) “Kagawa”.

13. Kozuka and Yazawa teach: The apparatus according to claim 12, wherein the division unit performs region division.
Kozuka and Yazawa do not explicitly teach to perform region division on a low-frequency component of the image represented by the HDR data.
However, Kagawa teaches: a low-frequency component of the image represented by the HDR data (The frequency separation unit 307 specifies the spatial frequency of the brightness image, and separates the image into a high-frequency component and a low-frequency component based on the specified spatial frequency. The frequency separation unit 307 outputs the low-frequency component after the separation [0038] of Kagawa).
The low frequency component of the image of Kagawa can be modified to perform divisions of the regions of the image according to low and high spatial frequency separations.
The motivation for the combination is provided by Kagawa “for appropriately executing dynamic range conversion between an input image and an output image” [0004] to avoid “contrast degradation” [0003] particularly in to reduce the undesirable brightness visibility which differs for each region [0005] of Yazawa.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  
14. The apparatus according to claim 13, further comprising: a unit configured to perform contrast correction on a high-frequency component of the image represented by the HDR data ("This will allow contrast to be maintained in a pixel area of an input brightness value range which has a high appearance frequency." [0026] of Kagawa) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. (US 2019/0303733 A1) “Kozuka”.

16. The apparatus according to claim 1, wherein, in an image transfer function of the HDR data, a tone of each pixel is defined based on a relative luminance value (“converter 120 (120C) may convert first still image data D1 to second still image data D2 by using the relative brightness” [0225]).
The absolute brightness of Kozuka for HDR image data can be modified to use a relative brightness.
The motivation is provided by Kozuka “brightness calculated from the stop number of each of light portion and dark portion of a picture obtained through imaging may be used instead of the absolute brightness value…  by using the relative brightness without using the absolute brightness of first still image data D1” [0225].  To achieve an   
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

19.  The method of claim 19 has been analyzed in view of the method of Kozuka “image processing method” [Claim 7] and further in view of claim 16.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
 
22.  The medium of claim 22 has been analyzed in view of the “non-transitory computer-readable recording medium” [Claim 8] of Kozuka and further in view of claim 16.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Relevant Prior Art

Ogawa (US 20200007712 A1)

Abstract
An image processing apparatus for converting a first image having a first range of a brightness into a second image having a second range of the brightness narrower than the first range obtains information of sizes of the first range and the second range, divides the first image based on the information such that the number of areas obtained by dividing the first image when a ratio of the second range to the first range is a first value becomes smaller than that when the ratio is smaller than the first value, sets, for each of the areas, relationship information that associates input brightness values in the first range with output brightness values in the second range, and converts brightness values of pixels included in the first image into brightness values of pixels of the second image based on the relationship information.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675